Citation Nr: 1127754	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  03-15 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected psychogenic gastrointestinal disturbance.

2.  Entitlement to service connection for asthmatic bronchitis, including as secondary to service-connected psychogenic gastrointestinal disturbance.

3.  Entitlement to a compensable rating for psychogenic gastrointestinal disturbance.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION


The Veteran served on active duty from December 1943 to February 1946.

This appeal was previously before the Board of Veterans' Appeals (Board) in November 2004, when it was denied.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By Order of August 2005, the Court granted a Joint Motion for Remand filed by the parties in the case and remanded the matter to the Board for further evidentiary and procedural development.  The Board remanded the appeal in June 2006 and April 2008 to fulfill the requirements of the Court's Order, and the appeal was thereafter again denied by the Board in a November 2008 decision.  The Veteran filed an appeal to this decision to the Court, which by Order of July 2009 granted another Joint Motion for Remand.  The case was remanded by the Board in January 2010 to fulfill the requirements of the July 2009 Court Order.  The matter is once again before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for VA examinations on two occasions subsequent to the January 2010 Board remand, but was unable to attend either examination due to "mobility problems" associated with his advancing age.  By way of the most recent communication dated in June 2011 received from the Veteran's attorney after the case was transferred to the Board, it is clear that the Veteran still wishes to attend an examination and that his failure to attend such an examination was not his fault but a result of miscommunication with the RO.  As such, the Veteran will again be scheduled for VA examinations in connection with the current claims.  This will also afford the RO the opportunity to obtain any reports of relevant treatment that have not yet been obtained.   Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and afforded the opportunity to identify or submit any additional pertinent evidence in support of his claims that is not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran dated after June 2007 that are not already of record.  If there are no VA medical records dated after June 2007, this finding should be documented in the claims folder.

3.  After the above development is completed, the Veteran is to be provided an appropriate VA examination to determine if his GERD is etiologically related to service or a service-connected disability.  The claims file should be made available to the examiner for review prior to the examination, and a rationale should be provided for any opinion expressed.  If it is not possible to provide the opinion sought, that likewise should be explained.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's GERD is related to his period of active service.  The examiner should consider the Veteran's reports of continuity of symptoms since discharge from service in reaching this conclusion.

In the alternative, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's GERD is caused by, the result of, or due to his service-connected psychogenic gastrointestinal disturbance.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's GERD is aggravated (i.e., permanently worsened) beyond its natural progression by his service-connected psychogenic gastrointestinal disturbance.  In reaching these conclusions, the examiner is asked to comment on the significance of the June 2006 private medical opinion which found that "in-service symptoms described by the Veteran pointed to a stomach ulcer" and that the opinion was consistent with the "diagnosis of ulcer made shortly after service."  See also, February 4, 1947, statement from A.J.R, M.D. (referring to treatment in September 1946 and October 1946 for a diagnosis of " 'Acute Gastric Ulcer' possible with bleeding).  A complete rationale is required for any stated opinion.

4.  The Veteran is also to be provided an appropriate VA examination to determine if his asthmatic bronchitis is etiologically related to service or a service-connected disability.  The claims file should be made available to the examiner for review prior to the examination, and a rationale should be provided for any opinion expressed.  If it is not possible to provide the opinion sought, that likewise should be explained.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's asthmatic bronchitis is related to his period of active service.  The examiner should consider the Veteran's reports of continuity of symptoms since discharge from service, if any, in reaching this conclusion.

In the alternative, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's asthmatic bronchitis is caused by, the result of, or due to his service-connected psychogenic gastrointestinal disturbance.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's asthmatic bronchitis is aggravated (i.e., permanently worsened) beyond its natural progression by his service-connected psychogenic gastrointestinal disturbance.  A complete rationale is required for any stated opinion.

5.  The Veteran should also be afforded an appropriate VA examination to determine the current extent of the impairment resulting from his service-connected psychogenic gastrointestinal disturbance disorder.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to indicate, if possible, whether physical or mental impairment represents the predominant disability associated with the Veteran's psychogenic gastrointestinal disturbance disorder.  The examiner should also describe the severity of such impairment.  The examiner should indicate whether it is possible to reasonably disassociate the Veteran's gastrointestinal symptomatology attributable to GERD from the gastrointestinal symptomatology attributable to the service-connected psychogenic gastrointestinal disturbance.  If this is not possible, the examiner should explain why.  

Additionally, the examiner should provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected psychogenic gastrointestinal disturbance.  A complete rationale is required for any stated opinion.

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



